DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 28-47 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art, alone or in
combination, fails to teach or fairly suggest in the claimed environment, the feature of “at least one effluent chamber that receives, by the at least one pump, and sequesters at least a portion of the
working volume from the treatment chamber and from which the at least one pump moves the working volume to the treatment chamber”. The closest prior art to the claimed invention is Hirose et al. (JP
2010187966 A).
Hirose et al. disclose a sanitizing device (figure 1) comprising: a treatment chamber (11) for
receiving an item to be treated, the chamber (11) comprising at least one wall for forming a volume in
which to receive the item; a pump (P4) operably connected to the treatment chamber (11), such that
ambient air in the treatment chamber (11) is removable by the pump (P4), where air outside the
treatment chamber can be moved by the pump (P4) into the treatment chamber (11); and a plasma
generator (plasma nozzle 31) positioned such that air outside the treatment chamber (11) passes the
plasma generator (31) as it is moved into the treatment chamber (11), whereby at least a portion of the
air moving into the treatment chamber (11) is converted to a plasma prior to entering the treatment
chamber (see English abstract; figure 1).
Hirose et al. does not disclose a treatment chamber comprising a conformable wall where the pump causes the conformable wall to collapse and at least partially conform to the item, so as to reduce the volume of the treatment chamber.  Hirose et al. also does not teach or suggest “at least one effluent
chamber that receives, by the at least one pump, and sequesters at least a portion of the working volume from the treatment chamber and from which the at least one pump moves the working volume to the treatment chamber”. Therefore, claims 28-47 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E CONLEY whose telephone number is (571)272-8414.  The examiner can normally be reached on M-F, 8:30am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/SEAN E CONLEY/               Primary Examiner, Art Unit 1799